Exhibit 10.3

GAS FRANCHISE AGREEMENT


THIS AGREEMENT (“Agreement”), made and entered into this 17th day of November,
2015, by and between the TOWN OF VINTON, VIRGINIA, a Virginia municipal
corporation (“Grantor”), and ROANOKE GAS COMPANY, a Virginia corporation
(“Grantee”).


WHEREAS, Grantor has reviewed the proposal for a Gas Franchise of Grantee; and


WHEREAS, Grantor, at a duly authorized and regular meeting of its Town Council,
did vote to grant a renewal of the Gas Franchise to Grantee pursuant to
provisions of the State Code and Town Charter.


NOW, THEREFORE, in consideration of said grant of renewal of the Gas Franchise,
the parties agree as follows:


1. GRANT. Grantor hereby grants to Grantee and Grantee hereby accepts a
franchise to construct, reconstruct, operate, maintain, repair, and extend a Gas
Distribution System within Grantor’s Territorial Limits in accordance with the
terms and conditions set forth below (“Franchise”). The Franchise is granted
pursuant to Grantor’s Franchise Ordinance (Ordinance No. 967), adopted November
17, 2015, (“Ordinance”), which is incorporated by reference herein, including
any applicable definitions.


2. TERM. The term of the Franchise shall be twenty (20) years, commencing on
January 1, 2016.


3. FRANCHISE FEE.


(a) Grantee shall pay to Grantor a Franchise Fee which shall be calculated
pursuant to this Section. It is understood that Grantee has or will enter into
franchise agreements with the City of Roanoke (“Roanoke”) and the City of Salem
(“Salem”) and the Town of Vinton (“Vinton”) (Grantor, Roanoke and Salem being
hereinafter sometimes collectively referred to as the “localities” and
singularly as a “locality”) with fee provisions identical to this one, and that
the total annual Franchise Fee to be paid to the three localities in aggregate
is $98,196 for calendar year 2016 (“base year total annual Franchise Fee”).
Grantor’s Franchise Fee shall be a percentage share of the base year total
annual Franchise Fee, which shall be determined on a pro rata basis according to
its percentage share of the total dollar value of Grantee’s gas sales occurring
within the localities during the calendar year. For each calendar year of the
Franchise, each locality’s percentage share shall be determined by the following
formula:


total dollar value of Grantee’s gas sales within
Locality’s percentage share     =            the Territorial Limits of the
locality
                    total dollar value of Grantee’s gas sales in the three
localities


For calendar year 2016, the Franchise Fee shall be paid to Grantor on or before
March 31, 2017.



1



--------------------------------------------------------------------------------



(b) For each succeeding calendar year during the term of this Franchise, the
total annual Franchise Fee paid by Grantee to the localities shall be the base
year total annual Franchise Fee increased by three (3) percent compounded
annually over the term of the Franchise.    For each calendar year during the
term of this Franchise, Grantor’s percentage share shall be determined pursuant
to this Section, and paid to Grantor on or before March 31 of the succeeding
calendar year.


4. BUSINESS OFFICE. Grantee shall during the term of this Franchise maintain at
least one business office within the Territorial Limits of Grantor. Such office
shall be open at least forty (40) hours per week for the conduct of business
between Grantee and its customers.


5. NONDISCRIMINATION. Grantee shall not discriminate on the basis of race,
religion, color, sex, national origin, age, disability, or any other basis
prohibited by state law relating to discrimination in employment, except where
there is a bona fide occupational qualification reasonably necessary to the
normal operation of the Grantee.


6. NOTICE. All notices required under this Agreement or the Ordinance shall be
in writing and shall be deemed validly given, unless otherwise required, when
sent by certified mail, return receipt requested, or by a nationally recognized
overnight courier, addressed as follows (or any other address the party to be
notified may have designated to the sender by like notice):


Grantor:                     Grantee:


Town of Vinton                 Roanoke Gas Company
Attention: Town Manager             Attention: President
311 S. Pollard Street                519 Kimball Avenue, N.E.
Vinton, Virginia 24179             P.O. Box 13007
            Roanoke, Virginia 24030


The parties may, by notice given under this Section, designate such other
addresses as they may deem appropriate for the receipt of notices under this
Agreement.




7. EFFECTIVE DATE. The effective date of the Franchise will be January 1, 2016.




SIGNATURES APPEAR ON FOLLOWING PAGES











2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement by their
authorized representatives.


WITNESS:
 
ROANOKE GAS COMPANY
 
 
 
/s/ Diane L. Conner
 
By /s/ John S. D'Orazio
 
 
John S. D'Orazio, President and CEO
Diane L. Conner, Assistant to CEO
 
12/14/2015
Printed Name and Title
 
 
 
 
 
WITNESS:
 
TOWN OF VINTON, VIRGINIA
 
 
 
/s/ Susan N. Johnson
 
By /s/ Christopher S. Lawrence
 
 
Christopher S. Lawrence, Town Manager
Susan N. Johnson, Town Clerk
 
 
Printed Name and Title
 
 






3

